Citation Nr: 1628042	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-02 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death pension benefits.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 1971.  He died in April 2010.  The appellant is the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) and Pension Management Center of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

On the January 2012 VA Form 9, the appellant requested a personal hearing before a Veterans Law Judge seated at the RO.  Such a hearing was scheduled for February 2016, and the appellant was so informed via a letter sent in January 2016; however, she failed to appear at her scheduled time and date, and has not at present given a reason for her absence.  Thus, her hearing request is considered withdrawn.  See 38 C.F.R. §§ 20.702, 20.704.  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  From May 1, 2010, the appellant's countable income did not exceed the allowable VA income limit for entitlement to nonservice-connected death pension benefits.  

2.  At the time of his death, the Veteran was not entitled to periodic monetary benefits under existing ratings or decisions which were due and unpaid, nor was he entitled to periodic monetary benefits based on evidence in the file at the date of his death, which were due and unpaid.  


CONCLUSIONS OF LAW

1.  The criteria for an award of VA nonservice-connected death pension benefits from May 1, 2010, have been met.  38 U.S.C.A. §§ 1503, 5103A (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274 (2015).  

2.  The criteria for the payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.1000 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein as the appellant's claim for entitlement to accrued benefits is being denied based on the undisputed facts of the claim.  The VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the accrued benefits question is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  As for the issue of entitlement to nonservice-connected death pension, that issue is being granted herein, and no further discussion of VA's duties to notify and/or assist are therefore required.  

II.  Nonservice-connected Death Pension

The appellant has appealed the RO's denial of nonservice-connected death pension benefits.  

A survivor's pension, or death pension benefits, are payable to the surviving spouse because of the non-service connected death of a veteran.  38 U.S.C.A. §§ 1541, 1543; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or if the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  Qualifying service is service in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case).  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.  In the present case, the Veteran had qualifying service of 90 days or more during a period of war; thus, that eligibility requirement is met.  

The annual income of the surviving spouse must not exceed the maximum annual pension rated (MAPR) specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed burial expenses and medical expenses in excess of five percent of the pension rate.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  Fractions of dollars are ignored when computing income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.  

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Income from Social Security Administration (SSA) benefits, to include Social Security disability payments, is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  

In the present case, the MAPR for 2010 is $7,933.00 for survivors with no dependents.  In the appellant's April 2010 claim for DIC benefits, she reported currently monthly income of $659 from private disability insurance and $784 in Social Security benefits.  In a December 2011 letter from the Social Security Administration, the appellant's monthly Social Security benefit was noted to increase to $812, effective that same month.  Expenses reported on the initial application included a monthly health insurance premium of $839 and monthly medication expenses of $200.  Unreimbursed medical expenses in excess of five percent of MAPR, or $397, may be excluded from countable income, as noted above.  Therefore, the appellant's reported annual income at the time her April 2010 claim was received was $17,316, less $12,071 of unreimbursed medical expenses, for a total of $5,245, $2,688 below MAPR.  In denying the appellant, the RO appears to have counted the unreimbursed medical expenses as annual, not monthly, expenses, according to the March 2012 supplemental statement of the case.  

As the appellant's net income from May 1, 2010, fell below the applicable MAPR pension rate, entitlement to death pension benefits from that date is warranted.  

III.  Accrued Benefits

The appellant contends that she is entitled to accrued benefits.  After carefully considering the claim in light of the record and the applicable law however, the Board finds that the preponderance of the evidence is against such a claim.  Accordingly, the appeal will be denied. 

An accrued benefit is a periodic monetary benefit authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the veteran but unpaid prior to the last date of entitlement.  Accrued benefits will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  

Review of the file does not indicate the Veteran had a claim pending at the time of his death in April 2010.  He had filed an application for education or training benefits which was received by VA in August 1973.  Such benefits were subsequently awarded later that year, resolving that claim.  No additional applications for VA compensation or other benefits are of record and remained pending at the time of his death.  The appellant acknowledged as such on her April 2010 claim; she checked the "No" box for the question of whether the Veteran had ever filed a claim with VA.  She has also not claimed or pointed VA to any pending claim or communication which could be construed as such.  

Thus, the Veteran did not have a claim pending for benefits at the time of his death, nor were there any benefits due to the Veteran but unpaid prior to the last date of entitlement.  Therefore, there is no legal basis for the payment of accrued benefits in the present case.  The law is dispositive of the issue; and, therefore, the claim of entitlement to accrued benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

From May 1, 2010, entitlement to nonservice-connected death pension is granted, subject to the laws and regulations governing the payment of VA compensation

Accrued benefits are denied.  


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  In an August 2010 statement, a private physician, H.C., M.D., stated the Veteran died of head and neck cancers, which are usually caused by environmental agents.  Dr. C.'s letter was on the letterhead of South Range County Hematology Oncology Associates.  Additionally, the April 2010 death certificate lists the Veteran's place of death as the Mission Hospital Regional Medical Center.  These records confirm that the Veteran was in receipt of private medical care at the time of his death; however, his terminal treatment records have not yet been obtained by VA.  VA has a duty to assist a claimant in obtaining pertinent medical treatment and other records, and/or to notify a claimant of any required evidence or information.  See 38 U.S.C.A. §§ 5103, 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request full names and other contact information for any private care providers who treated the Veteran prior to his death.  The request should include, but not be limited to, contact information for South Range County Hematology Oncology Associates and Mission Hospital Regional Medical Center.  

2.  After any necessary consent and authorization for release of medical records has been obtained, request treatment records from all parties indicated by the appellant and associate them with the record.  Any negative reply received from any requested source must be noted for the record.  She should be advised that she may submit any private treatment records to VA in lieu of providing the necessary consent and authorization.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


